Title: William Oliver Vaughan to Thomas Jefferson, 25 April 1819
From: Vaughan, William Oliver
To: Jefferson, Thomas


          
            
               Sir
              Hallowell April 25. 1819.
            
            Pursuant to directions from my father, I forward pr Mail a packet of Sweedish Turnip Seed. I believe it of a very good quality & hope it will be received uninjured.
            The original Stock from which this seed was raised was given me by Mr Bordley of Philadelphia in the winter 1800–1801,—(he having first raised it in 1795,) he then gave it the name of Rota Baga or Ruta Baga,  we have since that time received two parcels of the seed from different persons in England, one under the title of Sweedish Turnip, the other of Lapland Turnip. The name which has most prevailed in this part of the Country is Sweedish Turnip.
            The season for sowing it is sometime in the month of May, though I have known a good crop follow the third renewal of the sowing, which took place on the 15 of July—even after that came up, many of the plants were transplanted.
            The earlier the sowing the larger the turnip, but they do not keep so well when over grown. They appear to gain Size faster in the cold nights in October than at any other time, & are not injured by a degree of frost that would destroy most other vegetables.
            We have raised them every year since we first received the seed, never less than 300 bush, or more than 1000—, & from the experience so gained, consider a black rich soil, rather moist than otherwise, as the most favorable, they will however grow on any good soil. The rows should not be less than 18 Inches apart, & the plants let to stand in the rows about 8 Inches from each other, in at these distances the roots will in a good season touch each other in the rows, & the tops meet in the intervals of the rows. A pint of seed is enough (well sowed) for an acre. The fly frequently destroys it, in which case the land may be sowed over again with very little labor. Wood ashes strewed on the plants while wet with the dew often saves the crop. They should be hoed as soon as the plant is large enough to be seen without stooping, & a second time in a fortnight, after which it will be enough to go through & cut up any large weeds that may come up.
            
            Manuring the same year is to be avoided if possible, as it is apt to produce maggots. An average crop may be considered 300 bush, but they often vary from 150 up to 500. The tops given gradually to the Cattle, form a considerable resource when the grass becomes short, & it appears too early in the season to begin the winter fodder.—It is one of the most valuable vegetables we have, & is fast gaining ground in this country. Though Mr Cobbet can have no claim to the original introduction, his exertions to  spread the seed will   be of considerable service to the country
            
              I have the honor to be With great respect Yr Obed hum Sert
               Wm Oliver Vaughan
            
          
          
            My Mother says I have been guilty of an omission in not presenting her regards as an old friend, & I hasten by a postcript to repair my error.—
          
        